17-470
     Singh v. Barr
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A200 286 037
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of March, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   TEJINDER SINGH,
14            Petitioner,
15
16                   v.                                          17-470
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Genet Getachew, Brooklyn, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Kohsei Ugumori,
27                                    Senior Litigation Counsel; David
28                                    Kim, Trial Attorney, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Tejinder Singh, a native and citizen of India,

6    seeks review of a January 23, 2017, decision of the BIA

7    affirming a February 12, 2016, decision of an Immigration

8    Judge (“IJ”) denying his application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Tejinder Singh, No. A200 286 037 (B.I.A. Jan.

11   23, 2017), aff’g No. A200 286 037 (Immig. Ct. N.Y. City Feb.

12   12, 2016).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as supplemented by the BIA.     Yan Chen v.

16   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The applicable

17   standards of review are well established.        See 8 U.S.C.

18   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

19   66 (2d Cir. 2008); Gjerjaj v. Holder, 691 F.3d 288, 292 (2d

20   Cir. 2012).

21       “Considering the totality of the circumstances, and all

22   relevant factors, a trier of fact may base a credibility


                                   2
1    determination         on   .    .     .    the     consistency      between       the

2    applicant’s . . . written and oral statements . . . , the

3    internal      consistency       of    each       such    statement,       [and]   the

4    consistency      of    such     statements         with    other    evidence       of

5    record . . . without regard to whether an inconsistency,

6    inaccuracy, or falsehood goes to the heart of the applicant’s

7    claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d
8    at   163-64.      Substantial             evidence      supports    the    agency’s

9    determination that Singh was not credible as to his claim

10   that members of the Dera Sacha Sauda sect (“DSS”) attacked

11   him in 2007 and 2008 and threatened to kill him if he did not

12   join their sect in 2011.

13        The agency reasonably relied on inconsistencies between

14   Singh’s credible fear interview and his testimony because the

15   interview record was sufficiently reliable.                         See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); Ming Zhang v. Holder, 585 F.3d 715,

17   724-25 (2d Cir. 2009).              The interview was conducted with an

18   interpreter, the interview was memorialized in a typewritten

19   question and answer format, the questions posed were designed

20   to   elicit    details     of       Singh’s      asylum    claim,    and    Singh’s

21   responses indicated that he understood the questions.                             See

22   Ming Zhang, 585 F.3d at 724-25.                   And Singh’s statements at


                                                 3
1    the interview were inconsistent with his testimony regarding

2    whether he knew why his father did not report his 2007 attack

3    to police, how many people attacked him in 2008, whether he

4    or his father reported his 2008 attack to police, whether DSS

5    members approached him on his way to or from temple in 2011,

6    and whether they gave him one or two months to join their

7    sect.     See 8 U.S.C. § 1158(b)(1)(B)(iii).         Singh did not

8    compellingly explain these inconsistencies, see Majidi v.

9    Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

10   do   more    than   offer   a     plausible   explanation   for   his

11   inconsistent statements to secure relief; he must demonstrate

12   that a reasonable fact-finder would be compelled to credit

13   his testimony.” (internal quotations omitted)), but rather

14   his changing and inconsistent explanations provided further

15   support     for   the   adverse   credibility   determination,    see

16   8 U.S.C. § 1158(b)(1)(B)(iii).

17        The agency also reasonably relied on discrepancies in

18   Singh’s evidence regarding the medical attention he received

19   in 2007.     See 8 U.S.C. § 1158(b)(1)(B)(iii).      In his written

20   statement and testimony, Singh stated that he went to a clinic

21   for first aid and denied having gone to a hospital.         However,

22   he submitted a letter from a doctor stating that Singh had


                                         4
1    been admitted to a hospital in critical condition.                     In

2    attempting   to     explain   this    inconsistent    evidence,     Singh

3    provided various, conflicting explanations that bolstered the

4    adverse credibility determination.          He first stated that he

5    did not know where he was treated, he then claimed that the

6    clinic and hospital were the same place but the name had

7    changed, and finally he stated that the clinic and hospital

8    were not the same place but next door to each other thus

9    confusing him. See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

10   Majidi, 430 F.3d at 80.

11       Having    questioned      Singh’s     credibility,     the    agency

12   reasonably   relied     on    his    failure   to    rehabilitate    his

13   testimony    with     reliable      corroborating    evidence.        “An

14   applicant’s failure to corroborate his or her testimony may

15   bear on credibility, because the absence of corroboration in

16   general makes an applicant unable to rehabilitate testimony

17   that has already been called into question.”             Biao Yang v.

18   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).              As the agency

19   noted, the country conditions evidence did not corroborate

20   that DSS uses violence to recruit Sikhs, but rather discussed

21   ongoing clashes between DSS and mainstream Sikhs over various

22   religious disagreements.            And the agency did not err in


                                          5
1    declining to afford significant weight to statements from

2    Singh’s    parents,     friend,    and      village    leader    because        the

3    authors were not available for cross-examination and the

4    statements      contain    many   of     the    same   inconsistencies           as

5    Singh’s testimony.         See 8 U.S.C. § 1158(b)(1)(B)(iii); Y.C.

6    v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to

7    agency’s     decision     to   afford       little   weight   to      relative’s

8    letter because it was unsworn and from an interested witness).

9         Given      Singh’s    inconsistent        statements       and      lack    of

10   corroboration, the agency’s adverse credibility determination

11   is   supported     by     substantial         evidence.         See      8 U.S.C.

12   § 1158(b)(1)(B)(iii).          That determination was dispositive of

13   asylum, withholding of removal, and CAT relief because all

14   three claims were based on the same factual predicate.                          See

15   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

16        Contrary to Singh’s argument, the IJ did not violate due

17   process    by    questioning       Singh       extensively,        but     rather

18   fulfilled his duty to identify inconsistencies in the record

19   and provide Singh an opportunity to explain them.                     See Burger

20   v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007) (“To establish

21   a violation of due process, an alien must show that []he was

22   denied a full and fair opportunity to present h[is] claims or


                                             6
1    that    [he   was]   otherwise   deprived   .   .   .   of   fundamental

2    fairness.” (quotation marks omitted)); Ming Shi Xue v. BIA,

3    439 F.3d 111, 127 (2d Cir. 2006) (“[B]ecause the alleged

4    inconsistency certainly is not self-evident, the IJ (or the

5    INS) should have brought it to the alien’s attention to ensure

6    that [petitioner] had an opportunity to explain why the

7    profile did not undercut his account.”).

8           For the foregoing reasons, the petition for review is

9    DENIED.

10                                    FOR THE COURT:
11                                    Catherine O’Hagan Wolfe
12                                    Clerk of Court




                                        7